Citation Nr: 1635110	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for myeloid leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1986, and from February 2003, to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a June 2016 statement, the Veteran's representative made a motion to advance this appeal on the Board's docket due to serious illness.  Under 38 C.F.R. § 20.900(c), a case may be advanced on the Board's docket for several reasons, to include as due to serious illness.  Attached to the motion is clinical note from S.T., M.D., in oncology from January 2016.  It notes that the Veteran's chronic myeloid leukemia (CML) is being treated with "Gleevec and has achieved complete molecular/hematologic remission."  It was noted that she does not have "any B-symptoms and is asymptomatic" and tolerating the medication very well.  The Board finds that this case, at present, does not meet the requirements of a serious illness as the CML is in remission and is asymptomatic.  Additionally, "other sufficient cause" has not been shown, such as an administrative error resulting in significant delay in this appeal or due to the Veteran's advanced age (the January 2016 clinic note states that the Veteran is 57-years old).  In light of the foregoing, the Board denies the motion to advance on the docket.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent evidence of a current disability; (B) establishes that the Veteran suffered and event, injury, or illness during active service; and (C) indicated that the claimed disability may be associated with the in-service event, injury, or illness or another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2015).  

The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The law requires competent evidence of a disability or symptoms of a disability, but it does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service.  Waters v. Shinseki, 601 F.3d 1274, 1276-77 (Fed. Cir. 2010).  

In the instant matter, the Veteran has a present diagnosis of myeloid leukemia.  
A review of her service treatment records reveals various complaints, including chest pain, nausea, dizziness, and a rash.  (See VBMS, STRs, 10/8/2004).  The Veteran is also competent to report observable symptomatology, such as dizziness, fainting, and night sweats, with onset during active service.  Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007).  Further, in a June 2016 appellate brief, the Veteran's representative cites to VA's posttraumatic stress disorder (PTSD)
101 course which finds a possible relationship between PTSD and various types of cancer.  The Veteran is service-connected for PTSD.  

To date, the Veteran has not been afforded a VA examination to address whether her present leukemia had onset during active service or is otherwise related to her service-connected disabilities.  As such, the Board finds that a remand is necessary so that the Veteran may be afforded a VA examination in connection with her claim.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination in connection with her claim for service connection for myeloid leukemia.  The complete record, including a copy of this remand, should be made available to the examiner selected to conduct this examination.  

The examiner should take a thorough history from the Veteran and review her service treatment records to become familiar with the Veteran's pertinent medical history.  Thereafter the examiner is requested to state whether it is at least as likely as not that the Veteran's myeloid leukemia had onset during any period of active service, or is otherwise etiologically linked to any incident of active service.  

In the alternative, the examiner is requested to state whether the Veteran's leukemia is at least as likely as not 1) etiologically related to or 2) aggravated beyond its natural progression by her various service-connected disabilities, to include PTSD.  

The examiner is reminded that the Veteran is competent to report observable symptomatology.  The opinion rendered should include a thorough discussion and include citation to evidence of record, known medical principles, and medical treatise evidence.  

2. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




